Citation Nr: 0532635	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  03-03 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served with the New Philippine Scouts from August 
27, 1946, to April 21, 1949.  He died in January 2000.  His 
surviving spouse is the appellant.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, that denied a claim for DIC 
benefits under 38 U.S.C.A. § 1318.  The veteran testified 
before the Board at a hearing held at the Manila RO in 
September 1994.  The Board remanded the claim in January 
2005.  In June 2005, the veteran again testified before the 
Board at a hearing held at the Manila RO.


FINDINGS OF FACT

1.  All required notices and assistance to the appellant have 
been provided, and all evidence needed for disposition of the 
claim has been obtained.

2.  The veteran died in January 2000; the immediate cause of 
death was cardio-respiratory failure, and the underlying 
cause of death was liver cancer with metastasis.

3.  At the time of his death, the veteran was not in receipt 
of or entitled to receive compensation for service-connected 
disability(ies) rated totally disabling that were either 
continuously rated totally disabling for 10 or more years 
immediately preceding death or continuously rated totally 
disabling for at least five years from the date of his 
separation from service.


CONCLUSION OF LAW

The criteria for DIC benefits under 38 U.S.C.A. § 1318 have 
not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§ 3.22 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in July 2001, 
September 2001, and February 2004; a rating decision in April 
2004; and a statement of the case in April 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  His service medical 
records have been lost or destroyed.  If service medical 
records are presumed missing, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Based on the RO's 
efforts and investigation, the Board concludes that the 
veteran's service medical records have been lost and 
destroyed and that it is reasonably certain that a further 
search for them would be futile.  See 38 U.S.C.A. 
§ 5103A(b)(3).  The appellant has not referred to any 
additional, unobtained, relevant evidence.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

The Board now turns to the merits of the claim.

The appellant contends that the veteran was exposed to 
substances during service that led to the development of lung 
and liver disease and, ultimately, his death.

In January 2005, the Board denied the appellant's claims for 
the cause of the veteran's death.  The Board reasoned that 
there was no medical evidence that the veteran had sustained 
any relevant injury or disease in service or for decades 
thereafter; and that the medical evidence of record did not 
suggest that the veteran's fatal liver cancer was related to 
any remote in-service incident or finding during service.  
However, the Board remanded the appellant's claim for DIC 
benefits under 38 U.S.C.A. § 1318 for procedural reasons.  
(The Board also denied the appellant's claims for accrued 
benefits and for non-service-connected death pension 
benefits.)

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of the veteran.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5(a) (2005).  If the veteran's 
death is not determined to be service-connected (as the Board 
found in its January 2005 decision), a surviving spouse may 
still be entitled to benefits.  

Benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service-
connected.  38 U.S.C.A. § 1318(a).  For purposes of this 
provision, a "deceased veteran" is a veteran who dies not 
as the result of the veteran's own willful misconduct and who 
either was in receipt of or entitled to receive compensation 
at the time of death for service-connected disability(ies) 
rated totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. 
§ 3.22.  The service-connected disability(ies) must have been 
either continuously rated totally disabling for 10 or more 
years immediately preceding death or continuously rated 
totally disabling for at least five years from the date of 
the veteran's separation from service.  38 U.S.C.A. § 
1318(b); 38 C.F.R. § 3.22; see 65 Fed. Reg. 3,388 (Jan. 21, 
2000) (restricting the award of DIC benefits to cases where 
the veteran had established during his or her lifetime a 
right to receive total service-connected disability 
compensation for the period of time required by 38 U.S.C.A. § 
1318; or would have established such right but for clear and 
unmistakable error in the adjudication of a claim or claims; 
specifically prohibiting "hypothetical entitlement" as an 
additional basis for establishing eligibility); see also 
Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans 
Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 2003).  The total 
rating may be schedular or based on unemployability.  
38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106 
(2005).

In this case, the veteran served with the New Philippine 
Scouts from August 27, 1946, to April 21, 1949.  

The veteran died in January 2000.  According to his death 
certificate, the immediate cause of death was cardio-
respiratory failure, and the underlying cause of death was 
liver cancer with metastasis.  Private treatment records show 
that the veteran was diagnosed in October 1999 with advanced 
metastatic hepatobiliary carcinoma and several serious 
secondary complications of the cancer.

The veteran was not in receipt of or entitled to receive 
compensation at the time of his death for any service-
connected disability that was rated totally disabling.  See 
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  Therefore, as a 
matter of law, the veteran was not the type of veteran whose 
death is contemplated under 38 U.S.C.A. § 1318 and 38 C.F.R. 
§ 3.22.  Accordingly, the Board must deny the appellant's 
claim for DIC benefits under 38 U.S.C.A. § 1318 for lack of 
legal merit.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) 
(where law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement); Luallen 
v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

The appellant contended at her June 2005 Board hearing that 
the veteran's fatal metastatic liver cancer was due to his 
handling of munitions during his period of active service.  
The appellant's (and the veteran's) son also testified that 
he had sensed that something was wrong with his father in 
1979; and that he now believed that this had to do with the 
veteran's terminal cancer.  However, neither of these 
contentions has any bearing on the central issue in a claim 
for DIC benefits under 38 U.S.C.A. § 1318: that is, whether 
the veteran who died not as a result of his own willful 
misconduct and either was in receipt of or entitled to 
receive compensation at the time of death for service-
connected disability(ies) rated either continuously totally 
disabling for 10 or more years immediately before his death 
or continuously totally disabling for at least five years 
from the date of his separation from service.  See 38 
U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  

In closing, the Board concludes that the criteria for DIC 
benefits under 38 U.S.C.A. § 1318 have not been met as a 
matter of law and the appeal must be denied.


ORDER

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


